Supreme Court.

Robert A. Forsyth, Administrator on the Estate of Robert A. Forsyth deceased. vs. William Gilkinson Robert Gillespie & George Moffatt Executors of the will of Richard Pattinson deceased


George Jacobs & James Gordon Agents to said executors.


Stephen Mack, Claimant.


James Williams Abraham C Canniff & Voltaire Spalding tenants

The Clerk of Supreme Court will please issue a Writ of Right, in the above entitled cause, returnable to next Term, and endorse
*730“This action is brought to recover those certain tracts or parcels of ground, lying in the City of Detroit, and designated on the recorded plan of said City, as Lot number Eighteen, and part of Lot number Seventeen, in Section Three, Containing seven thousand, two hundred square feet more or less; and also part of Lots number Thirty seven, & Thirty eight in Section Three aforesaid, as designated on the plan aforesaid, containing Five thousand and Fifty two feet, & eight tenths of a foot, more or less; — being the Same premises which are, or have been lately in the possession of said Defendants, or some of them; And also to recover damages for the entry & possession thereof by said Defendants, for their use occupation, & for all the intervening profits of said premises, received by said Defendants, one or more of them”
Cha: Larned:] Atts & r to H. S. Cole j plff
Sepr 7. 1824